DETAILED ACTION
This Office Action is in response to the amendment filed on November 23, 2021. Claims 1-24 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to original claims 1, 8, 12-14, 20, and 23-24 have been fully considered. 
In light of these amendments, the previous objections to claims 23 and 24 are withdrawn.
Response to Argument
Applicant's arguments and amendments received November 23, 2021 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that Bloch fails to disclose defining a plurality of endpoints at different times during a period of time within a single video segment and fails to disclose reaching the time at which a selected endpoint of the plurality of endpoints is defined and seamlessly transitioning from the point at which the selected endpoint is defined to a point in a different video segment to which the selected endpoint is linked. Examiner notes that the independent claims do not recite the selection of an endpoint or the transition from a specific selected endpoint, rather this seems to be the subject of dependent claims 13 and 24. Further, Regardless, the remainder of the language pointed to by Applicant’s correspond to the newly amended language of claims 1, 14, and 20. 
As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how a previously cited (but formerly secondary) reference reads more fully on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Objections
Claim 14 is objected to because of the following informalities: claim 14 recites “defining a period of time within a first video segment in the interactive video presentation during which a user is permitted to switch from a the first video segment…” – it should read “defining a period of time within a first video segment in the interactive video presentation during which a user is permitted to switch from the first video segment…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the different video segments in the interactive video presentation to which the endpoints link".  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites linking to a singular “a point in a different video segment in the interactive video presentation” and “the point in the different video segment in the interactive video presentation to which the first endpoint is linked”. It does not describe multiple different video segments. Moreover, it is not clear how “different” video segments may comprise the “same” video segment. Accordingly, applicant has failed to particularly point out and distinctly claim the subject matter recited in claim 3. For the purposes of this Action, "wherein the different video segments in the interactive video presentation to which the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0105724 (“Bloch 2”) in view of the level of skill in the art.
With respect to claim 1, Bloch 2 discloses the invention substantially as claimed, including 
A computer-implemented method for seamless transitions in media presentations (see Abstract, ¶¶26, 30-33, describing a method for seamless transition in media presentations that may be implemented via a computer), the method comprising:
receiving an interactive video presentation comprising a plurality of video segments (see ¶¶22-24, 31, 34, describing receiving interactive video content for presentation to a user including a plurality of video segments from a content server 102);
defining a period of time within a video segment in the interactive video presentation during which a user is permitted to switch from the first video segment in the interactive video presentation to a different video segment in the interactive video presentation (see ¶¶24, 26-29, 39, 41, describing pre-defined/fixed decision points/periods which may occur in any number during a multimedia segment of the multimedia content, i.e., together forming a collective of “period of time” within the video segment in the interactive video presentation, in which the user can make choices, e.g., to switch from a currently playing video segment in the interactive presentation to a different video segment in the interactive presentation);
defining a plurality of endpoints at different times during the period of time within the first video segment, wherein each endpoint forms a link between (i) a point in the first video segment in the interactive video presentation in which the endpoint is defined and (ii) a point in a different video segment in the interactive video presentation (see citations and arguments with respect to element above describing a “period of time” (the decision periods in the video, collectively) for the user to make a choice and ¶26, describing that each of these decision periods/points include an end, i.e., thus the collective period of time which includes multiple decision points, each with an end, would include a plurality of endpoints at different times within the period of time, that at the end of the decision period, a user selected segment may be presented to the user, i.e., each endpoint forms a link between the end of the decision period – a point in the first video segment in the interactive video presentation in which the endpoint is defined – and a point of a different video segment (the point at which the selected multimedia segment is set to begin at the end of the decision period)); and
during playback of the interactive video presentation:
presenting the first video segment (see ¶¶23, 24, 26, describing playing, i.e., presenting the video segment);
receiving a user interaction during the period of time within the first video segment (see ¶¶23-24, describing that the user may make a choice/selection, e.g., to select a subsequent video segment to play, during a decision period/point (part of the collective period of time described above) of the current/first video segment and the system responds accordingly, i.e., it receives the user interaction during the period of time);
determining that the user interaction occurs prior to a first one of the endpoints (see citations and arguments with respect to element above and ¶26, describing that the system receives a selection at the decision point/during the decision period and then may wait to present the selected segment until the end of a decision period, i.e., the system determines whether the user interaction occurs prior to a first one of the endpoints and, if so, waits until the end of the decision period to transition);
continuing presentation of the first video segment until reaching the time at which the first endpoint is defined (see citations and arguments with respect to element directly above and ¶¶26-29, describing that the media continues to play and after the decision period ends the seamless transition may occur, i.e., playback of the interactive video presentation continues until reaching the time at which the first endpoint is defined); and
upon reaching the time at which the first endpoint is defined, seamlessly transitioning the interactive video presentation from (i) the point in the first video segment in which the first endpoint is defined to (ii) the point in the different video segment in the interactive video presentation to which the first endpoint is linked (see citations and arguments with respect to elements above, describing that once the end of a decision period within the time period is reached, i.e., upon reaching the time at which the first endpoint is defined, the system seamlessly transitions the interactive video presentation from the end of the decision point/period of the first segment, i.e., the point in the first video segment in which the first endpoint is defined, to the selected video segment, i.e., the different video segment in the interactive video presentation; see also Figs. 2A, 2B, ¶¶39-41, 43, 64, showing and describing that the tracks that may be switched between may be parallel tracks that run parallel during playback such that when a switch is made, e.g., at 10 second in, it is to a parallel point in time in the second track, e.g., at 10 seconds in, i.e., the point switched to is linked to the point at which the switch is made (which may be the end of the decision period as described above), i.e., the transition is seamless to a point in the different video presentation to which the first endpoint is linked).
Examiner notes that although Bloch 2 does not refer to its “decision periods” for each segment, collectively, within the interactive video as “a period” during which switching is permitted. However, one of ordinary skill in the art at the time of filing would have understood that the video is described as having multiple segments, each of which has one or more decision periods in which switches may be made (see, e.g., ¶¶23-24, 26, describing that the video may include multiple segments that are combined to form a content path via user selection of the segments, that the selection of each next segment occurs during decision points/periods of time of the previous segment, and that each segment may have any number of decision points or decision periods in the segment, ). Such a person would have understood that such periods in which a user interaction may be made, together, form a collective “period for which switching is permitted” for a particular video segment. Accordingly, at least for the ease of referring to such decision/points for a segment collectively, such a person have been motivated to have modified Block 2 to term such periods collectively as, “a period” within the segment in which switching is permitted.
With respect to claim 2, Bloch 2 discloses the invention substantially as claimed. As described above Bloch 2 in view of the level of skill in the art discloses all the elements of independent claim 1. Bloch 2 additionally discloses: 
wherein the interactive video presentation is defined by a tree structure, the tree structure comprising a plurality of branches of the interactive video, each branch comprising one or more of the video segments (see citations and arguments with respect to claim 1 above and Abstract, Figs. 2C, 5, 6, ¶¶22-23, 27, 46-47, showing and describing that the interactive video presentation is defined by a tree structure comprising a plurality of branches of the interactive video, each branch comprising one or more video segments). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 2.
With respect to claim 3, Bloch 2 discloses the invention substantially as claimed. As described above Bloch 2 in view of the level of skill in the art discloses all the elements of dependent claim 2. Bloch 2 additionally discloses: 
wherein the different video segments in the interactive video presentation to which the endpoints link comprise the same video segment (see citations and arguments with respect to claim 1 above and Figs. 2C and 5, showing that different video segments (e.g., boy, girl, both of Fig. 2 or C1 and C2 of Fig. 5) may link to the same video segment (e.g., end of Fig. 2 or D1 of Fig. 5)). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 3.
With respect to claim 4, Bloch 2 discloses the invention substantially as claimed. As described above Bloch 2 in view of the level of skill in the art discloses all the elements of independent claim 1. Bloch 2 additionally discloses: 
wherein each endpoint is associated with an interim video segment that, when played, provides a seamless presentation between the points in the video segments linked by the endpoint (see citations and arguments with respect to claim 1 above and Figs. 7A-7E, 8, items 810-822, ¶¶23, 26-28, 61-65, describing that the end of the decision points/period may be associated with a particular or on the fly “transition” segment used to provide a seamless transmission to the subsequent selected video segment, i.e., between the points in the video segments linked by the endpoint). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 4.
With respect to claim 5, Bloch 2 discloses the invention substantially as claimed. As described above Bloch 2 in view of the level of skill in the art discloses all the elements of dependent claim 4. Bloch 2 additionally discloses: 
wherein seamlessly transitioning the interactive video presentation comprises presenting the transition video segment immediately upon reaching the time at which the first endpoint is defined and immediately prior to presenting the different video segment to which the first endpoint is linked (see citations and arguments with respect to claims 1 and 4 above, describing that the seamless transition includes playing the first video segment to the end of the decision period/point, presenting a transition video segment, and then presenting a different video segment chosen by the user, i.e., wherein seamlessly transitioning the interactive video presentation comprises presenting the transition video segment immediately upon reaching the time at which the first endpoint is defined and immediately prior to presenting the different video segment to which the first endpoint is linked). 
The reasons for combining the cited prior art with respect to claims 1 and 4 also apply to claim 5.
With respect to claim 7, Bloch 2 discloses the invention substantially as claimed. As described above Bloch 2 in view of the level of skill in the art discloses all the elements of independent claim 1. Bloch 2 additionally discloses: 
wherein the interactive video presentation comprises a plurality of parallel videos that can be switched among while the interactive video presentation is playing, each parallel video comprising one or more of the video segments (see citations and arguments with respect to claim 1 above and Abstract, Figs. 2B, 2C, 5-6, 7A-7F, ¶¶39-41, describing that it was known for user-interactive videos to comprise a plurality of parallel videos (including video segments) that may be switched among while the interactive video presentation is playing).
With respect to claim 8, Bloch 2 discloses the invention substantially as claimed. As described above Bloch 2 in view of the level of skill in the art discloses all the elements of dependent claim 7. Bloch 2 additionally discloses: 
wherein the period of time is a first period of time defined within a first one of the parallel videos, and wherein the plurality of endpoints is a first plurality of endpoints defined within the first period of time, the method further comprising:
defining a second period of time within a second one of the parallel videos during which a user is permitted to switch from a second video segment in the interactive video presentation to a different video segment in the interactive video presentation; and
defining a second plurality of endpoints at different times during the second period of time within the second video segment, wherein each endpoint in the second plurality of endpoints forms a link between (i) a point in the second video segment in the interactive video presentation in which the endpoint is defined and (ii) a point in a different video segment in the interactive video presentation (see citations and arguments with respect to claims 1 and 7 above, describing parallel videos and that one parallel video may include a first period of time (including one or more decision points/periods and their ends, i.e., a plurality of endpoints within the first period of time), switching to a second parallel video, and at least Bloch 2 Figs. 5-6, showing that from these second videos (e.g., B1, B2 of Fig. 5), the user may also switch from the second video to a different video segment (e.g., C1-C4 of Fig. 5); see also Figs. 5-6, ¶¶24, 26-27, 43, describing that each video segment has decision points/periods (which as detailed with respect to claim 1 above may form a “time period”, i.e., a second time period for a second video segment) and that these decision points/time periods each have an end (i.e., the time period has a plurality of endpoints at different times) and that when a user makes a decision during a decision period to switch to a subsequent different video, the system may wait until the end of the decision period, i.e., the end point associated with that period, and link to a point in that different subsequently chose video segment, i.e., each endpoint forms a link between a point in the second video segment (with the endpoint) and a point in a different video segment).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 8.
With respect to claim 9, Bloch 2 discloses the invention substantially as claimed. As described above Bloch 2 in view of the level of skill in the art discloses all the elements of dependent claim 8. Bloch 2 additionally discloses: 
wherein seamlessly transitioning the interactive video presentation comprises switching presentation of the interactive video presentation from the first endpoint in the first parallel video to a second one of the endpoints in the second plurality of endpoints in the second parallel video (see citations and arguments with respect to claims 1 and 8 above, describing switching from a first parallel video to a second parallel video, that each video segment contains decision points/periods with an end, upon which switching may occur, i.e., endpoints, and ¶43 that describes that where a switch from one parallel track at a particular time is requested, e.g., at 10 seconds in (i.e., the endpoint is 10 seconds in), the subsequent different track may be played from a corresponding point, e.g., 10 seconds in (i.e., to a second endpoint in a second plurality of endpoints) ). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 9.
With respect to claim 10, Bloch 2 discloses the invention substantially as claimed. As described above Bloch 2 in view of the level of skill in the art discloses all the elements of dependent claim 9. Bloch 2 additionally discloses: 
wherein the parallel videos are synchronized to a common timeline, and wherein the second endpoint is earlier in time on the common timeline than the first endpoint (see citations and arguments with respect to claim 1 above and Bloch 2, Figs. 2B, 2C, 6, 7A-7F, showing that the parallel videos are synchronized to a common timeline and at least Figs. 7A, 7B, and 7D which show a transition to a video point earlier in time on the common timeline than the first endpoint). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 10.
With respect to claim 11, Bloch 2 discloses the invention substantially as claimed. As described above Bloch 2 in view of the level of skill in the art discloses all the elements of independent claim 1. Bloch 2 additionally discloses: 
wherein the first endpoint is a nearest next endpoint within the period of time following occurrence of the user interaction (see citations and arguments with respect to claim 1 above and ¶¶24, 26-27, 43, describing the receiving of a user interaction during a decision period and that the system may wait from that interaction to the end of that decision period to transition from the first segment to a new segment, i.e., the first endpoint may be the nearest next endpoint within the period of time following occurrence of the user interaction). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 11.
With respect to claim 12, Bloch 2 discloses the invention substantially as claimed. As described above Bloch 2 in view of the level of skill in the art discloses all the elements of independent claim 1. Bloch 2 additionally discloses: 
wherein the first endpoint forms a link between (i) the point in the first video segment in the interactive video presentation in which the first endpoint is defined and (ii) a plurality of different points in one or more different video segments in the interactive video presentation (see citations and arguments with respect to claim 1 above and Figs. 5-6, showing and describing that the transition point at the end of the decision point/period following a user selection, i.e., first endpoint, may form a link between the first endpoint of the first video segment and different points in different video segments of the presentation (e.g., Fig. 5’s B1 endpoint may link to the beginning of C1 and C2). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 12.
With respect to claim 13, Bloch 2 discloses the invention substantially as claimed. As described above Bloch 2 in view of the level of skill in the art discloses all the elements of dependent claim 12. Bloch 2 additionally discloses: 
wherein seamlessly transitioning the interactive video presentation comprises:
selecting, based on the user interaction, a particular point of the plurality of different points; and
seamlessly transitioning the interactive video from (i) the point in the first video segment in the interactive presentation in which the first endpoint is defined to (ii) the particular point (see citations and arguments with respect to claims 1 and 12 above, and Figs. 5-6, 7A and ¶¶43, 60 showing and describing that the user may select a particular point, e.g., 10 seconds in or time T1, to switch videos to a new/different video and that in response, the system may select a corresponding point in the new/different video, e.g., 10 seconds in or T2, and seamlessly transition from the point in the first video to the point in the new video).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 13.
With respect to claim 14, Bloch 2 discloses the invention substantially as claimed. As described above Bloch 2 in view of the level of skill in the art discloses all the elements of independent claim 1. Bloch 2 additionally discloses: 
A system for seamless transitions in media presentations (see Fig. 1), the system comprising: 
at least one memory for storing computer-executable instructions (see ¶¶30, 32, 37-38, describing that the system may be implemented in a memory for storing software, i.e., computer-executable instructions); and
at least one processor for executing the instructions stored on the memory (see citations with respect to element above, describing that the software stored in memory may be implemented on a computing device including a processing unit, i.e., it may include at least one processor for executing the instructions stored on the memory), wherein execution of the instructions programs the at least one processor to perform operations comprising:
receiving an interactive video presentation comprising a plurality of video segments (see citations and arguments with respect to corresponding element of claim 1 above);
defining a period of time within a first video segment in the interactive video presentation during which a user is permitted to switch from a the first video segment in the interactive video presentation to a different video segment in the interactive video presentation (see citations and arguments with respect to corresponding element of claim 1 above);
defining a plurality of endpoints at different times during the period of time within the first video segment, wherein each endpoint forms a link between (i) a point in the first video segment in the interactive video presentation in which the endpoint is defined and (ii) a point in a different video segment in the interactive video presentation see citations and arguments with respect to corresponding element of claim 1 above); and
during playback of the interactive video presentation:
presenting the first video segment (see citations and arguments with respect to corresponding element of claim 1 above);
receiving a user interaction during the period of time within the first video segment (see citations and arguments with respect to corresponding element of claim 1 above);
determining that the user interaction occurs prior to a first one of the endpoints (see citations and arguments with respect to corresponding element of claim 1 above);
continuing presentation of the first video segment until reaching the time at which the first endpoint is defined (see citations and arguments with respect to corresponding element of claim 1 above); and
upon reaching the time at which the first endpoint is defined, seamlessly transitioning the interactive video presentation from (i) the point in the first video segment in which the first endpoint is defined to (ii) the point in the different video segment in the interactive video presentation to which the first endpoint is linked (see citations and arguments with respect to corresponding element of claim 1 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 14.
With respect to claim 15, Bloch 2 discloses the invention substantially as claimed. As described above Bloch 2 in view of the level of skill in the art discloses all the elements of independent claim 14. Bloch 2 additionally discloses: 
wherein the interactive video presentation is defined by a tree structure, the tree structure comprising a plurality of branches of the interactive video, each branch comprising one or more of the video segments (see citations and arguments with respect to corresponding element of claims 14 and 2 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 15.
With respect to claim 16, Bloch 2 discloses the invention substantially as claimed. As described above Bloch 2 in view of the level of skill in the art discloses all the elements of dependent claim 15. Bloch 2 additionally discloses: 
wherein the different video segments in the interactive video presentation to which the endpoints link comprise the same video segment (see citations and arguments with respect to corresponding element of claims 14 and 3 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 16.
With respect to claim 17, Bloch 2 discloses the invention substantially as claimed. As described above Bloch 2 in view of the level of skill in the art discloses all the elements of dependent claim 15 and Bloch 2 in view of the level of skill in the art discloses all the elements of dependent claim 4, the combination of which is incorporated herein. Bloch 2 additionally discloses: 
wherein each endpoint is associated with an interim video segment that, when played, provides a seamless presentation between the points in the video segments linked to by the endpoint (see citations and arguments with respect to corresponding element of claims 14 and 4 above). 
The reasons for combining the cited prior art with respect to claims 1 also apply to claim 17.
With respect to claim 18, Bloch 2 discloses the invention substantially as claimed. As described above Bloch 2 in view of the level of skill in the art discloses all the elements of dependent claim 17. Bloch 2 additionally discloses: 
wherein seamlessly transitioning the interactive video presentation comprises presenting the transition video segment immediately upon reaching the time at which the first endpoint is defined and immediately prior to presenting the different video segment to which the first endpoint is linked (see citations and arguments with respect to corresponding element of claims 14 and 5 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 18.
With respect to claim 19, Bloch 2 discloses the invention substantially as claimed. As described above Bloch 2 in view of the level of skill in the art discloses all the elements of dependent claim 14 and Bloch 2 in view of the level of skill in the art discloses each and every element of dependent claim 7, the combination of which is incorporated herein. Bloch 2 additionally discloses: 
wherein the interactive video presentation comprises a plurality of parallel videos that can be switched among while the interactive video presentation is playing, each parallel video comprising one or more of the video segments (see citations and arguments with respect to corresponding element of claims 14 and 7 above). 
The reasons for combining the cited prior art with respect to claims 1 and 7 also apply to claim 19.
With respect to claim 20, Bloch 2 discloses the invention substantially as claimed. As described above Bloch 2 in view of the level of skill in the art discloses all the elements of dependent claim 19. Bloch 2 additionally discloses: 
wherein the period of time is a first period of time defined within a first one of the parallel videos, and wherein the plurality of endpoints is a first plurality of endpoints defined within the first period of time, the operations further comprising:
defining a second period of time within a second one of the parallel videos during which a user is permitted to switch from a second video segment in the interactive video presentation to a different video segment in the interactive video presentation; and
defining a second plurality of endpoints at different times during the second period of time within the second video segment, wherein each endpoint in the second plurality of endpoints forms a link between (i) a point in the second video segment in the interactive video presentation in which the endpoint is defined and (ii) a point in a different video segment in the interactive video presentation (see citations and arguments with respect to corresponding element of claims 14 and 8 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 20.
With respect to claim 21, Bloch 2 discloses the invention substantially as claimed. As described above Bloch 2 in view of the level of skill in the art discloses all the elements of dependent claim 20. Bloch 2 additionally discloses: 
wherein seamlessly transitioning the interactive video presentation comprises switching presentation of the interactive video presentation from the first endpoint in the first parallel video to a second one of the endpoints in the second plurality of endpoints in the second parallel video (see citations and arguments with respect to corresponding element of claims 14 and 9 above). 
The reasons for combining the cited prior art with respect to claims 1 and 7 also apply to claim 21.
With respect to claim 22, Bloch 2 discloses the invention substantially as claimed. As described above Bloch 2 in view of the level of skill in the art discloses all the elements of dependent claim 21. Bloch 2 additionally discloses: 
wherein the parallel videos are synchronized to a common timeline, and wherein the second endpoint is earlier in time on the common timeline than the first endpoint (see citations and arguments with respect to corresponding element of claims 14 and 10 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 22.
With respect to claim 23, Bloch 2 discloses the invention substantially as claimed. As described above Bloch 2 in view of the level of skill in the art discloses all the elements of independent claim 14. Bloch 2 additionally discloses: 
wherein the first endpoint forms a link between (i) the point in the first video segment in the interactive video presentation in which the first endpoint is defined and (ii) a plurality of different points in one or more different video segments in the interactive video presentation (see citations and arguments with respect to corresponding element of claims 14 and 12 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 23.
With respect to claim 24, Bloch 2 discloses the invention substantially as claimed. As described above Bloch 2 in view of the level of skill in the art discloses all the elements of dependent claim 23. Bloch 2 additionally discloses: 
wherein seamlessly transitioning the interactive video presentation comprises:
selecting, based on the user interaction, a particular point of the plurality of different points; and
seamlessly transitioning the interactive video from (i) the point in the first video segment in the interactive presentation in which the first endpoint is defined to (ii) the particular point (see citations and arguments with respect to corresponding element of claims 14 and 13 above)
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 24.
Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bloch 2 in view of the level of skill in the art and further in view of U.S. Patent Publication No. 2018/0048831 (“Berwick”).
With respect to claim 6, Bloch 2 discloses the invention substantially as claimed. As described above Bloch 2 in view of the level of skill in the art discloses all the elements of dependent claim 4. 
Bloch 2 does not explicitly disclose wherein each interim video segment is ten seconds or fewer.
However, in the same field of endeavor, Berwick discloses: 
wherein each interim video segment is ten seconds or fewer (see ¶¶8, 43, 77, describing a system in which an intermediate, i.e., interim, video segment is used to transition between videos, which may be, e.g., a 2s key frame animation, a 0.4s fade in and fade out, or a 0.2s, 1.0s, or a 1.5s transition component, i.e., 10 seconds or fewer). 
As detailed above Bloch 2 discloses the use of a linking segment or fade-in/fade-out segment for transitioning between videos, but doesn’t detail the specifics about such segments. At the time of filing, one of ordinary skill would have been familiar with transition segments and have understood that, as evidenced by Berwick, that it was known for such segments to be long enough for the system to transition, but short enough so as not to disrupt the flow of video, e.g., by using 0.2-2s transition videos. Accordingly, to one of ordinary skill in the art at the time of filing would have been motivated to include such 0.2-2s transition segments, as taught by Berwick, in the interactive video playback system of Bloch in order to obtain this advantage. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include 0.2-2s transition videos in the interactive video playback system of Bloch as taught by Berwick.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/LINDSAY J UHL/               Examiner, Art Unit 2481